RESTRUCTURING SUPPORT AGREEMENT This RESTRUCTURING SUPPORT AGREEMENT (together with any amendments, exhibits and schedules hereto, this “Agreement”), dated as of October 30, 2009, is entered into by and among Morris Publishing Group, LLC (“MPG”), Morris Publishing Finance Co. (“MPF”, and together with MPG, the “Issuers”), the subsidiaries of MPG signatory hereto (the“Guarantors”, and together with the Issuers, the “Company”), and the holders of (or authorized investment advisors or managers of discretionary accounts that hold) the 7% Senior Subordinated Notes due 2013 (the “Notes”) signatory hereto (together with their respective successors and permitted assigns, the “Consenting Holders” and each, a “Consenting Holder”).The Company, each Consenting Holder and any subsequent person or entity that becomes a party hereto in accordance with the terms hereof are referred herein as the “Parties” and individually as a “Party”. PRELIMINARY STATEMENTS WHEREAS, as of the date hereof, the Consenting Holders hold, in the aggregate, approximately 72% of the aggregate principal amount of the Notes outstanding issued by the Issuers pursuant to that certain Indenture (as amended, modified or supplemented prior to the date hereof, and together with all exhibits thereto, the “Existing Indenture”), dated as of August7, 2003, by and among the Issuers, the Guarantors and Wachovia Bank, N.A., as Trustee (including successor trustees, the “Indenture Trustee”); WHEREAS, the Company and the Consenting Holders have agreed to implement a restructuring and reorganization of the Company as set forth in that certain Restructuring Term Sheet, dated as of September 23, 2009, as amended by that certain Amendment to Restructuring Term Sheet, dated as of October 15, 2009, each as attached hereto as Exhibit A (as may be further amended, modified or supplemented, the “Restructuring Term Sheet”).This Agreement and the Restructuring Term Sheet are the product of arm’s length good faith discussions between the Company and members of an ad hoc committee of certain holders of the Notes (the “Ad Hoc Committee”), each of whose members are among the initial Consenting Holders; WHEREAS, the Company has agreed to implement the restructuring transactions contemplated by the Restructuring Term Sheet (the “Restructuring Transactions”) through either (i) an out-of-court exchange offer (the “Exchange Offer”) of $278,478,000 in principal amount of Notes for $100,000,000 in principal amount of new senior secured notes (the “New Notes”) or (ii) a pre-packaged plan of reorganization (the “Conforming Plan”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§101-1532 (as amended, the “Bankruptcy Code”), which in either case shall be consistent in all material respects with the terms of the Restructuring Term Sheet; WHEREAS, the Company has agreed to commence the Exchange Offer and concurrently solicit from the holders of the Notes: (i) consents for certain amendments to the Existing Indenture and (ii) votes (on behalf of their claims against the Company) to accept the Conforming Plan (collectively, the “Solicitation”) on or before the Commencement Date (as defined below), or such later date as agreed to by the Ad Hoc Committee and the Company, and if the Company does not receive the Requisite Tender (as defined below) in response to the -1- Exchange Offer on or prior to the expiration of the Solicitation (which shall be open for twenty (20) Business Days or longer, as agreed to by the Parties), the Company shall file the Conforming Plan, within seven (7) days of the conclusion of the Solicitation, as part of voluntary reorganization cases under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the Southern District of Georgia (the “Bankruptcy Court”) to be jointly administered; and WHEREAS, the Parties acknowledge that, as part of the Restructuring Transactions, the Company has consummated the Senior Refinancing Transaction according to the terms of the Restructuring Term Sheet and pursuant to the Ad Hoc Committee’s consent, and MCC and MPG Revolver Holdings, LLC (“MPG Revolver”) have deposited the Remaining Senior Debt Balance of the Company into third-party escrow accounts, pursuant to the Escrow Agreement dated as of October 15, 2009 among MPG, MCC, the Ad Hoc Committee, MPG Newspaper Holding, LLC, MPG Revolver and Computershare Trust Company, N.A., as escrow agent (the“Escrow Agreement”). NOW, THEREFORE, in consideration of the promises and the mutual covenants set forth herein and for other good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged, the Parties, intending to be legally bound, agree as follows: Section 1.Restructuring.The Restructuring Term Sheet is expressly incorporated herein and made part of this Agreement.The Restructuring Term Sheet sets forth the material terms and conditions of the Restructuring Transactions and is supplemented by the terms and conditions of this Agreement.In the event of any inconsistency between the Restructuring Term Sheet and this Agreement, this Agreement shall control.In the event of any inconsistency between the Conforming Plan and this Agreement, the Conforming Plan, as confirmed, shall control. Section 2.Certain Definitions.As used in this Agreement, the following terms shall have the following meanings: (a)“Ad Hoc Committee” shall have the meaning given to such term in the preliminary statements above. (b)“Ad Hoc Committee Advisors” shall have the meaning given to such term in Section 4(f)(vii) hereof. (c)“Affiliate” means, with respect to any Person, any other Person who directly or indirectly through one or more intermediaries controls, or is controlled by, or is under common control with, such specified Person.The term “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have meanings correlative of the foregoing. (d)“Agreement” shall have the meaning given to such term in the preliminary statements above. -2- (e)“Business Day” means any day other than a Saturday, a Sunday or a day on which banking institutions in New York City, New York or Atlanta, Georgia are authorized by law, regulation or executive order to remain closed. (f)“Commencement Date” means the date of commencement of the Exchange Offer. (g)“Company” shall have the meaning given to such term in the preliminary statements above. (h)“Confirmation Date” shall have the meaning given to such term in Section 4(f)(ii)(B) hereof. (i)“Conforming Plan” shall have the meaning given to such term in the preliminary statements above. (j)“Consenting Holder” shall have the meaning given to such term in the preliminary statements above. (k)“Consenting Holders’ Termination Event” shall have the meaning given to such term in Section 5(a) hereof. (l)“Credit Agreement” means that certain Amended and Restated Credit Agreement, dated as of October 15, 2009 (together with any amendments, exhibits and schedules thereto, and as may be amended, modified and supplemented from time to time), by and among the Company, MCC, the lenders party thereto and Tranche Manager, LLC, as administrative agent. (m)“Definitive Documents” means the agreements, instruments or filings implementing, effecting or relating to (i) the Exchange Offer and (ii) the Conforming Plan, including any “first day” pleadings, an offering memorandum/disclosure statement in connection with the Conforming Plan (the “Disclosure Statement”), the order of the Bankruptcy Court confirming the Conforming Plan, and definitive documentation relating to the Company’s debtor-in-possession financing (if applicable), use of cash collateral, any exit financing, charter, bylaws and other corporate or organizational documents (including as contemplated by Section 4(h) and Section 4(j) hereof), shareholder related agreements, or other related documents, which shall contain terms and conditions consistent in all material respects with the Restructuring Term Sheet and otherwise shall be reasonably satisfactory in all respects to the Company and the Requisite Noteholders, in accordance with Section 7 hereof. (n)“Downstream Affiliate” means, with respect to any Party, any Affiliate of such Party 10% or more of whose outstanding voting securities are directly or indirectly owned or held with power to vote, by such Party. (o)“Effective Date” shall have the meaning given to such term in Section 11 hereof. -3- (p)“Exchange Offer” shall have the meaning given to such term in the preliminary statements above. (q)“Existing Indenture” shall have the meaning given to such term in the preliminary statements above. (r)“Existing Senior Indebtedness” means the existing first lien senior indebtedness of the Company governed by the Credit Agreement. (s)“Filing Date” shall have the meaning given to such term in Section 4(f)(ii)(A) hereof. (t)“Forbearance Agreement” means the Forbearance Agreement dated as of February 26, 2009 (as amended), by and among the Company and the holders of the Notes party thereto. (u)“Indenture” means the indenture pursuant to which the New Notes will be issued that will be based in part upon the Existing Indenture. (v)“Indenture Trustee” shall have the meaning given to such term in the preliminary statements above. (w)“Material Adverse Effect” means a material adverse effect on (i) the consolidated financial condition, property, operations, business or prospects of the Company taken as a whole, (ii) the ability of the Company to perform its obligations under any of the Definitive Documents, (iii) the validity or enforceability of any of the Definitive Documents, or (iv) the rights and remedies of the Consenting Holders under any of the Definitive Documents. (x)“MCC” shall have the meaning given to such term in Section 4(i) hereof. (y)“New Note Maturity Date” means the date that is four (4) years and six (6) months from the date of issuance of the New Notes. (z)“New Notes” shall have the meaning given to such term in the preliminary statements above. (aa)“Notes” shall have the meaning given to such term in the preliminary statements above. (bb)“Party” shall have the meaning given to such term in the preliminary statements above. (cc)“Person” means an individual, partnership, limited liability company, corporation, unincorporated organization, trust or joint venture, or a governmental agency or political subdivision thereof. (dd)“Refinanced Debt” shall have the meaning given to such term in Section 4(c) hereof. -4- (ee)“Remaining Senior Debt Balance” means the full amount of Existing Senior Indebtedness that is outstanding after consummation of the Senior Refinancing Transaction other than the Tranche A Term Loan and the Tranche B Term Loan. (ff)“Requisite Tender” means tender of Notes from holders representing 99% in aggregate principal amount outstanding of the Notes. (gg)“Requisite Noteholders” means Consenting Holders holding at least 50% in aggregate principal amount outstanding of the Notes held by the Consenting Holders in the aggregate. (hh)“Restructuring Effective Date” means either: (i) the effective date of the Exchange Offer if the Requisite Tender is obtained, or (ii) the effective date of the Conforming Plan. (ii)“Restructuring Support Period” means the period commencing on the Effective Date and ending on the date on which this Agreement is terminated in accordance with Section 5 hereof. (jj)“Restructuring Term Sheet” shall have the meaning given to such term in the preliminary statements above. (kk)“Restructuring Transactions” shall have the meaning given to such term in the preliminary statements above. (ll)“Senior Debt Refinancing Documentation” shall have the meaning given to such term in the Restructuring Term Sheet. (mm)“Senior Indebtedness Cap Amount” means, as of any date of determination, (i) the aggregate principal amount of the Tranche A Term Loan on October 15, 2009, less (ii) all payments of principal on the Tranche A Term Loan made prior to such date of determination, plus (iii) the aggregate principal amount of the Tranche B Term Loan on October 15, 2009, plus (iv) all paid-in-kind interest on the Tranche B Loan, which paid-in-kind interest has accrued or been added to the principal thereof, as applicable, prior to such date of determination; provided, however, this term Senior Indebtedness Cap Amount shall not include amounts described under clauses (iii) and (iv) above, unless and only to the extent that the Tranche B Term Loan is refinanced in connection with and as a part of the refinancing of the Tranche A Term Loan. (nn)“Senior Refinancing Transaction” shall have the meaning given to such term in the Restructuring Term Sheet. (oo)“Solicitation” shall have the meaning given to such term in the preliminary statements above. (pp)“Stroock” means Stroock & Stroock & Lavan LLP in its capacity as counsel to the Ad Hoc Committee. -5- (qq)“Tranche A Term Loan” shall have the meaning given to such term in the Credit Agreement as in effect on the date hereof. (rr)“Tranche B Term Loan” shall have the meaning given to such term in the Credit Agreement as in effect on the date hereof. (ss)“Working Capital Balance” means a balance of cash and cash equivalents at any financial institution for which a valid control agreement with respect to the Existing Senior Indebtedness is in place or at a financial institution acceptable to both the Company and the Requisite Noteholders or Stroock. (tt)“Working Capital Facility” means a first lien, senior secured working capital revolving credit facility with an aggregate maximum principal amount not to exceed $10,000,000. Section 3.Agreements of the Consenting Holders. (a)Affirmative Covenants.Subject to the conditions contained in Section 3(b) and Section 3(d) hereof, each Consenting Holder agrees that, for the duration of the Restructuring Support Period, such Consenting Holder shall and shall cause such Consenting Holders’ Downstream Affiliates to: (i)timely and validly tender or cause to be tendered in the Exchange Offer all Notes (A) held by such Consenting Holder on the Commencement Date, and (B) acquired by such Consenting Holder after the Commencement Date promptly, in each case free and clear of any encumbrances or restrictions, and including any Notes held by an entity for which such Consenting Holder acts as the investment advisor or manager, and such Consenting Holder shall not withdraw or revoke any such tender unless and until this Agreement is terminated in accordance with Section 5; (ii)provide its consent in favor of the amendment to the Existing Indenture in the form of Exhibit B as attached hereto; (iii)with respect to any Solicitation of votes to accept the Conforming Plan, support and timely vote or cause to be voted its claims against the Company arising under the Notes to accept the Conforming Plan, including by delivering its duly executed and completed ballot accepting such Conforming Plan on a timely basis during the Solicitation, subject to the receipt by such Consenting Holder of the Disclosure Statement and other solicitation materials in respect of the Conforming Plan that are subsequently approved by the Bankruptcy Court as complying with section 1126(b) of the Bankruptcy Code; provided, however, that such vote may, upon written notice to the Company and the other Parties, be revoked, subject to the terms of any order of the Bankruptcy Court, (and, upon such revocation, deemed void ab initio) by any Consenting Holder at any time following the expiration of the Restructuring Support Period; (iv)timely vote against or cause to be voted against and not consent to, or otherwise directly or indirectly support, solicit, assist, encourage or participate in the -6- (v)formulation of, any restructuring or reorganization of the Company (or any plan or proposal in respect of the same) other than the Restructuring Transactions; (vi)if the Chapter 11 Cases are filed, not directly or indirectly seek, solicit, support or encourage the termination or modification of the exclusive period for the filing of any plan, proposal or offer of dissolution, winding up, liquidation, reorganization, merger or restructuring of the Company, or take any other action, including but not limited to initiating any legal proceedings or enforcing rights as a holder of the Notes, that could prevent, interfere with, delay or impede the implementation or consummation of the Restructuring Transactions as contemplated by the Restructuring Term Sheet and the Conforming Plan; and (vii)not take any action that is inconsistent with, or that would delay consummation or confirmation of, the Exchange Offer or the Conforming Plan. (b)Certain Conditions.The obligations of each Consenting Holder set forth in Section 3(a) hereof are subject to the following conditions: (i)this Agreement shall have become effective in accordance with the provisions of Section 11; (ii)this Agreement shall not have terminated in accordance with the provisions of Section 5 hereof; and (iii)prior to filing, the Conforming Plan and all Definitive Documents shall be consistent in all material respects with the Restructuring Term Sheet and otherwise shall be reasonably satisfactory in all respects to the Requisite Noteholders. (c)Rights of Consenting Holders Unaffected.Nothing contained herein shall limit (i) (A) the ability of a Consenting Holder to consult with other Consenting Holders or the Company or (B)the rights of a Consenting Holder under any applicable bankruptcy, insolvency, foreclosure or similar proceeding, including, without limitation, appearing as a party in interest in any matter to be adjudicated in order to be heard concerning any matter arising in the Chapter11 Cases, in each case, so long as such consultation or appearance is not inconsistent with the Consenting Holder’s obligations hereunder or under the terms of the Restructuring Term Sheet and is not for the purpose of hindering, delaying or preventing the consummation of the Restructuring Transactions; (ii) the ability of a Consenting Holder to sell or enter into any transactions in connection with the Notes or any other claims against or interests in the Company, subject to Section 3(d) and Section 3(e) hereof; or (iii) the rights of any Consenting Holder under the Existing Indenture or constitute a waiver or amendment of any provision of the Existing Indenture, subject to Section 3(a) and Section 25 hereof. (d)Transfers.Each Consenting Holder agrees that, for the duration of the Restructuring Support Period, such Consenting Holder shall not sell, transfer, loan, hypothecate, assign or otherwise dispose of (including by participation), in whole or in part, any of the Notes or any option thereon or any right or interest therein (including the grant of any proxies or the deposit of any Notes into a voting trust or entry into a voting agreement with respect to any such Notes), unless the transferee thereof either (i) is a Consenting Holder or (ii) prior to such transfer, agrees in writing for the benefit of the Parties to become a Consenting Holder and to be bound by -7- (e)all of the terms of this Agreement applicable to Consenting Holders by executing the Joinder attached hereto as Exhibit C (the“Joinder Agreement”), and delivering an executed copy thereof, within three (3) Business Days of such execution, to the Company and its advisors as set forth in Section 20 below, and to Stroock, as counsel to the Ad Hoc Committee, in which event (A) the transferee shall be deemed to be a Consenting Holder hereunder to the extent of such transferred rights and obligations and (B) the transferor shall be deemed to relinquish its rights (and be released from its obligations) under this Agreement to the extent of such transferred rights and obligations.Each Consenting Holder agrees that any sale, transfer or assignment of any Notes that does not comply with the terms and procedures set forth herein shall be deemed void ab initio, and the Company and each other Consenting Holder shall have the right to enforce the voiding of such sale, transfer or assignment.Notwithstanding anything contained herein to the contrary, during the Restructuring Support Period, a Consenting Holder may offer, sell or otherwise transfer any or all of its Notes to any entity that, as of the Effective Date was, and as of the date of transfer continues to be, an Affiliate of the Consenting Holder and is (or executes a Joinder Agreement under which such entity agrees to become) a Party to this Agreement.Notwithstanding anything contained herein to the contrary, during the Restructuring Support Period, a Party may offer, sell or otherwise transfer any or all of its holdings of Notes to an entity that, as of the date of transfer, is an Affiliate of a Consenting Holder that is a Party to this Agreement; provided, however, that such entity automatically shall be subject to the terms of this Agreement and deemed a Party hereto and shall execute a Joinder Agreement hereto. (f)Additional Claims or Equity Interests.To the extent any Party who is a Consenting Holder (i) acquires additional Notes, (ii) holds or acquires any other claims against the Company or (iii) holds or acquires any equity interests in the Company, each such Consenting Holder agrees that such Notes or other claims or equity interests shall be subject to this Agreement and that, for the duration of the Restructuring Support Period, it shall vote (or cause to be voted) any such additional Notes or other claims or equity interests entitled to vote on the Conforming Plan (in each case, to the extent still held by it or on its behalf at the time of such vote) in a manner consistent with Section 3(a) hereof. Section 4.Agreements of the Company. (a)Cash on Hand.On the Restructuring Effective Date, the Company shall have at least (x) $15,700,000 of cash on hand less the following amounts paid or accrued after September 23, 2009: (i)professional fees, (ii)non-recurring restructuring charges, including those fees, expenses and charges incurred directly as a result of the Senior Refinancing Transaction, the Restructuring Transactions or this Agreement or related to the indebtedness or capital structure of the Company, and all negotiations and transactions directly related thereto, and (iii)any prepayments or prepayment premiums on the Existing Senior Indebtedness or Refinanced Debt (the“Initial Cash On Hand”) in excess of (y) (b)Remaining Debt.The aggregate outstanding balance of the Tranche A Term Loan shall not exceed $19,700,000 at any time.The aggregate outstanding balance of the Tranche B Term Loan shall not exceed $6,800,000 (plus accrued paid-in-kind interest) at any time.The Tranche A Term Loan shall not be held by an Affiliate of the Company at any time.The Credit Agreement may not be amended to the extent such amendment would:(i) increase -8- (c)the aggregate principal amount of the loans then outstanding under the Credit Agreement (other than any amendment which has effect of capitalizing interest or fees accruing under the Credit Agreement by adding such amounts to the principal amount thereunder), (ii) increase the “Tranche A Fixed Rate” or the “Tranche B Fixed Rate” (in each case, as defined in the Credit Agreement as in effect on the date hereof) or any other applicable rate of interest, in each case, as in effect on the date hereof, (iii) amend or modify the requirement that interest on the Tranche B Term Loans be PIK Interest (as defined in the Credit Agreement as in effect on the date hereof), (iv) amend or modify Section 2.10(c) of the Credit Agreement in a manner that increases the default interest rate with respect to the Tranche B Term Loan, (v) amend or modify the definition of Tranche B/C Event of Default (as such term is defined in the Credit Agreement as in effect on the date hereof), (vi) amend or modify the Loan Documents (as defined in the Credit Agreement as in effect on the date hereof) in a manner that confers additional material rights or remedies in favor of the Tranche B Lenders (as defined in the Credit Agreement as in effect on the date hereof); provided, however, that the following amendments and modifications shall not violate this clause (vi): (A) amendments and modifications to representations and warranties or covenants (including related definitions), that (x) are not more restrictive or burdensome to the Company, or (y) if more restrictive or burdensome to the Company, do not relate to a provision that, if breached, would constitute a “Tranche B/C Event of Default”, (B) amendments and modifications to events of default under the Credit Agreement that do not change the definition of “Tranche B/C Event of Default”, (C) amendments and modifications that are incorporated pursuant to the requirements of Section 6.15 of the Credit Agreement as in effect on the date hereof, and (D) amendments and modifications to cure any ambiguity, defect or inconsistency of a technical nature (in each case, whether or not favorable to the Tranche B Lenders) in the Loan Documents, or (vii) amend or modify Section 2.09(a) of the Credit Agreement as in effect on the date hereof to increase the obligations of the Company thereunder, or amend or modify the definition of “Borrower Fee Cap” (as defined in the Credit Agreement as in effect on the date hereof). (d)Refinancing of Tranche A Term Loan and Tranche B Term Loan.On or prior to one hundred fifty (150) days after the Restructuring Effective Date, the Company shall refinance the Tranche A Term Loan and may, at the Company’s option, refinance the Tranche B Term Loan, in either case with a term loan and/or revolver provided solely by an unaffiliated commercial bank and not by an Affiliate of the Company (collectively, the “Refinanced Debt”).Notwithstanding anything to the contrary contained herein or in the Credit Agreement, the Refinanced Debt shall have no prepayment penalties and shall permit (in either case other than when an event of default under the Refinanced Debt or Working Capital Facility shall have occurred and be continuing):(i)cash interest payments on the New Notes at all times and (ii)amortization payments when there is no outstanding balance on the Refinanced Debt or Working Capital Facility.To the extent that the Tranche B Term Loan is not refinanced on or prior to one hundred fifty (150) days of the Restructuring Effective Date, the Tranche B Term Loan shall mature on the New Note Maturity Date and shall only be capable of amortization or repayment on a pro rata basis with the New Notes.Upon the amortization or refinancing of all or any portion of the Tranche B Term Loan, including any accrued interest, such amortized or refinanced balance shall no longer be available for borrowing under the Tranche B Term Loan.There shall be no amortization of the Tranche B Term Loan during the Restructuring Support Period, except with respect to a refinancing.Any agreement relating to the Refinanced Debt, including the Credit Agreement if the Credit Agreement is amended, restated, supplemented or -9- (e)otherwise modified in connection with the Refinanced Debt, shall not contain any provision to the extent such provision, either individually or when taken together with other provision(s) in such agreement, would have the effect of, as compared to the related provision(s) contained in the Credit Agreement as in effect on the date hereof: (A) resulting in the aggregate principal amount of Refinanced Debt exceeding the Senior Indebtedness Cap Amount (other than any provision which would have the effect of capitalizing interest or fees accruing by adding such amounts to the principal amount thereunder), (B) increasing the “Tranche A Fixed Rate” or the “Tranche B Fixed Rate” or any other applicable rate of interest, (C) amending or modifying the requirement that interest on the Tranche B Term Loans be PIK Interest, (D) amending or modifying Section 2.10(c) of the Credit Agreement as in effect on the date hereof in a manner increases the default interest rate with respect to the Tranche B Term Loan, or (E) amending or modifying the definition of Tranche B/C Event of Default.Such Refinanced Debt shall be subject to an Intercreditor Agreement substantially in the form attached hereto as Exhibit D, with any changes to such Intercreditor Agreement to be agreed upon between the Company and the Requisite Noteholders. (f)Working Capital Facility.The Company may enter into a Working Capital Facility.The Working Capital Facility shall permit: (i) the payment of interest on the New Notes at all times (other than when an event of default under the Working Capital Facility shall have occurred and be continuing), and (ii) the amortization of the New Notes when there is no outstanding balance on the Working Capital Facility.As a condition to obtaining the Working Capital Facility, the Company shall be required to first use the entire amount available of the Working Capital Balance to amortize the Tranche A Term Loan or Refinanced Debt, as applicable. (g)Exchange Offer.The Company shall commence the Solicitation on or prior to November 6, 2009, unless otherwise extended by the Requisite Noteholders.If the Company receives the Requisite Tender in response to the Exchange Offer at the conclusion of the Solicitation, the Company shall consummate the Exchange Offer within three (3) Business Days thereafter. (h)Affirmative Covenants.The Company agrees that, as of the date hereof through the Restructuring Effective Date so long as this Agreement has not been terminated in accordance with its terms, unless (x)otherwise expressly permitted or required by this Agreement, or (y)otherwise consented to in writing by the Requisite Noteholders (which consent shall not be unreasonably withheld or delayed), the Company shall, and shall cause each of its direct and indirect subsidiaries to, directly or indirectly, do the following: (i)complete the preparation, as soon as practicable after the date hereof, of each of the Exchange Offer, the Conforming Plan, the Disclosure Statement and the other Definitive Documents, which documents shall contain terms and conditions consistent in all material respects with the Restructuring Term Sheet and otherwise shall be reasonably acceptable to the Requisite Noteholders and the Company, and distribute such documents and afford reasonable opportunity of comment and review to the respective legal and financial advisors for the Consenting Holders in advance of any filing thereof; -10- (ii)if the Company does not receive the Requisite Tender in response to the Solicitation of the Exchange Offer (as extended for an additional five (5)
